Title: To George Washington from Gamaliel Bradford, 4 October 1780
From: Bradford, Gamaliel
To: Washington, George


                  
                     Sir
                     Octr 4th 1780
                  
                  Capt: Zebedee Redding, desirous of quitting the Army, the
                     Circumstances of his Family rendering it necessary; would recommend him to your
                     Excellency for a  Discharge, tho it is with the greatst Reluctance to me, knowing
                     him to be a good Officer. 
                  
                     G. Bradford Colo.
                  
               